—In an action to recover damages for personal injuries, etc., the defendants appeal from an order and judgment (one paper) of the Supreme Court, Queens County (Golar, J.), dated March 13, 1996, which, inter alia, upon the granting of the plaintiffs’ motion for summary judgment on the issue of liability, was in favor of the plaintiffs and against them on the issue of liability.
Ordered that the order and judgment is affirmed, with costs.
The defendants have failed to proffer an adequate explanation that their failure to maintain a safe distance between their vehicle and the vehicle directly in front of them constituted nonnegligent conduct (see, Vehicle and Traffic Law § 1129 [a]). The defendants’ failure to do so constituted negligence as a matter of law (see, Barba v Best Sec. Corp., 235 AD2d 381; Bando-Twomey v Richheimer, 229 AD2d 554; Gladstone v Hachuel, 225 AD2d 730; Leal v Wolff, 224 AD2d 392). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.